           Case 1:21-cv-00205-PB Document 5 Filed 04/01/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


Dale E. Holloway, Jr.

      v.                                          Case No. 21-cv-205-PB

NH, State of et al




                                     ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated March 15, 2021, direct the clerk's office to

update the docket to reflect the petition was filed under 28

U.S.C. § 2241, and to list the Superintendent of the HCDOC as

the respondent; dismiss the petition (Doc. No. 1) in its

entirety, without prejudice, for lack of exhaustion; and decline

to issue a certificate of appealability.


                                           /s/Paul Barbadoro__________
                                           Paul Barbadoro
                                           United States District Judge

Date: April 1, 2021


cc: Dale E. Holloway, Jr., pro se
